Appeal from an order of the Family Court of Broome County (Whiting, Jr., J.), entered May 27, 1983, which determined that it would retain jurisdiction of a custody proceeding brought in said court. Our review of the record in this case reveals that Supreme Court did not refer to Family Court any applications to enforce or modify custody or visitation rights and that Supreme Court did not provide in its judgment of absolute divorce that said judgment could be enforced or modified only in Supreme Court. Thus, Family Court has jurisdiction to determine the petition brought pursuant to *926section 651 of the Family Court Act (see Family Ct Act, § 467, subd [b], par [ii]; § 652, subd [b], par [ii]). Order affirmed, without costs. Kane, J. P., Main, Weiss, Mikoll and Yesawich, Jr., JJ., concur.